DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1B in the reply filed on 6/21/2022 is acknowledged.  Although applicant has also elected Species 2C, the election requirement between Species 2A-2D has been rendered moot because applicant elected the invention of Group I. 
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because they contain shaded backgrounds that render details difficult to see.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  “in an upwardly direction” is grammatically incorrect”.  It appears that applicant is attempting to recite “in an upward direction” or “in an upwardly extending direction.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what exact ranges of values are covered by the phrases “about 180 degrees” and “about a 90 degree turn.”

Claims 2-14 are rejected because they depend from Claim 1.

	Claim 5 recites “wherein the large cylinder portion is positioned higher relative to the large cylinder of the chamber.”  The large cylinder cannot be positioned higher than itself.  
	For the purpose of examination, this limitation has been interpreted to mean that the large cylinder is positioned higher than the small cylinder (as per Figure 4a of the instant specification, where large cylinder 402 is positioned higher than small cylinder 401, and as per the additional limitations set forth in Claim 6).

Claims 6-10 are rejected because they depend from Claim 5

Claim 11 recites the limitation "the inlet port" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that applicant is attempting to reference the first and second inlet ports from Claim 1. The claim has been interpreted accordingly. 

Claim 12 is rejected because it depends from Claim 11. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siposs (US 4,368,118).
	With respect to Claim 1, Siposs teaches an air capture chamber capable of being used with venous blood (Abstract; Figures 1-5), the chamber comprising:
	a chamber body 10 comprising a top portion 12 and a bottom portion 26
a fluid inlet 30 extending from the bottom portion 26 of the chamber body 10 toward the top portion 12 of the chamber body 10 to form a fluid inlet tube terminating in a plurality of inlet ports (60, 62, 64, etc.; see Figures 3 and 5), wherein a first inlet port and a second inlet port on opposing sides of the inlet are tangential to a circle plane formed by a center axis of the chamber body and the first and second inlet ports are opposedly positioned on the fluid inlet at an angle of about 180 degrees; and 
a fluid outlet 48 on the bottom portion 26 of the chamber body. 

With respect to Claim 2, Siposs teaches that the first and second inlet ports (any two opposing ports defined by 60, 62, 64, etc.; Figure 3) are positioned at a 90 degree tur n relative to fluid flow through the inlet tube 30 (Figures 1, 3, and 5). 

With respect to Claims 11 and 12, Siposs teaches that at least one of the first and second inlet ports (60, 62, 64, etc.) comprises a shelf (40, 42) positioned inside the chamber body at the fluid inlet flush to the bottom surface of the fluid inlet.  At least a portion 42 of the shelf (40, 42) is downward-sloping. See Figure 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Siposs (US 4,368,118) in view of Schnell et al. (US 6,117,342).

With respect to Claim 3, Siposs teaches the air capture chamber of Claim 1, and further teaches a does not specifically teach that t.  However, Schnell teaches a venous air capture chamber (Figures 1-4), the chamber body comprising a mesh filter 44 covering the outlet (Figure 5; Column 3, Lines 27-49).  Siposs, however, does not specifically teach that the mesh filter comprises a cylindrical taper having a decreasing diameter in an upward direction and terminates in a substantially planar surface. 
Schnell teaches a venous air capture chamber 10 (Figures 1-4), the chamber comprising an inlet 12 and an outlet 20 disposed on the bottom surface of the chamber.  Specifically, Schnell teaches that a mesh filter 44 is disposed over the outlet, the mesh filter 44 having a decreasing diameter in an upward direction.  This filter is configured to prevent the passage of air bubbles and foam to the outlet (Figures 1-4; Column 5, Lines 54-67).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the air capture chamber of Siposs to have a circular mesh filter over the outlet with a decreasing diameter in the upward direction, as suggested by Schnell, in order to provide a well-known, alternate configuration for the filter. 
Furthermore, although Schnell does not specifically teach that the mesh filter has a substantially planar top surface, it has been held that mere changes in shape do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP 2144.04.IV.B).  In this case, it is unclear why a filter with a planar top surface would function substantially differently than Schnell’s filter having a rounded top surface.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the venous air capture chamber of Siposs and Schnell such that the mesh filter has a substantially planar surface, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results

With respect to Claims 4-6, Siposs does not specifically teach that the air capture chamber is substantially ovoid, with a large cylinder portion positioned above a small cylinder portion with the fluid inlet in the large cylinder and the fluid outlet in the small cylinder.  
Schnell teaches a venous air capture chamber 10 (Figures 1-4), the chamber comprising an inlet 12 and an outlet 20 disposed on the bottom surface of the chamber.  Specifically, Schnell teaches that the chamber body is substantially ovoid (Figure 2), wherein the inlet 12 is positioned in a large cylinder 13 and the outlet 20 is positioned at the bottom of a small cylinder portion 18, such that the large cylinder 13 is positioned higher than the small cylinder 18.  This configuration ensures that blood must flow horizontally across the chamber to the outlet, thereby ensuring that air separates from blood before reaching the small cylinder 18 and the outlet (Column 2, Lines 28-52; Column 6, Lines 1-15; Figures 1-4).  Thereafter, blood passes downward through the filter and into the outlet (Column 6, Lines 1-15).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the air capture chamber of Siposs to have an ovoid shape, such that inlet is positioned in a large cylinder and the outlet 20 is positioned at the bottom of a small cylinder portion with that the large cylinder is positioned higher than the small cylinder, as suggested by Schnell, in order to ensure that any bubbles entrained in the blood rise to the top of the chamber before blood is removed through the bottom of the chamber. 

With respect to Claims 7, 9, and 10, Siposs and Schnell reasonably suggest the venous air capture chamber of Claim 5, but do not specifically teach the claimed dimensions of the chamber body, the small cylinder, and the large cylinder.  However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, it would have been within the scope of a skilled artisan to modify the dimensions of the device depending on the flow rate of blood, the amount of blood that was desired to be stored, and the amount of air that needed to be removed.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the venous air capture chamber of Siposs and Schnell to provide the chamber body with a height of between 9-13 cm, the small cylinder with a height of 3-7 cm, and the large cylinder with a height of 4-8 cm, or any other dimensions that were considered desirable or expedient for a specific application, since a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.

With respect to Claims 13 and 14, Siposs teaches the device of Claim 1, but does not specifically teach a cap, wherein the cap comprises two ports.  However, Schnell teaches a venous air capture chamber (Figures 1-4), the chamber comprising a cap 24 that closes the upper surface of the blood chamber (Column 5, Lines 3-49).  The cap includes two ports, specifically a pressure sensing port 40 and an air removal port for removing air bubbles that collect in the chamber (Column 5, Lines 37-53).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the venous air capture chamber of Siposs to have a lid with two ports (specifically a pressure sensing port and an air removal port), as suggested by Schnell, in order to provide a well-known means for sensing pressure and removing air in a venous air capture chamber. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siposs and Schnell as applied to claim 5 above, and further in view of Hess (US 5,573,526).  Siposs and Schnell reasonably suggest the device of Claim 5, and Schnell further appears to teach that the small cylinder 18 tapers slightly inwardly in the downward direction.  
In the event that this interpretation is not clearly envisaged by applicant, Hess teaches a venous air capture chamber comprising an inlet 14 and an outlet 34, wherein the outlet is horizontally spaced from and positioned below the inlet. The chamber surrounding the outlet 34 comprises an inclined wall 52 that slopes inward toward the outlet port in the downward direction (Figure 1).  This configuration channels and directs blood toward the outlet port while reducing the overall volume of the chamber (Column 3, Lines 40-50).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the air capture chamber of Siposs and Schnell to have the small, lower cylinder slope inwardly in the downward direction, such that it tapers inwardly toward the outlet port, as suggested by Hess.  Doing so would reduce the volume of blood required by the reservoir, as well as channel and direct degassed blood toward the outlet port (See Hess: Column 3, Lines 40-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spro et al. (US 10,709,637) teaches a venous air capture bag with the inlet above the outlet.
Giannella (US 7,559,911) teaches a blood chamber for air removal, wherein the inlet is above the outlet to ensure that air separates from blood before passing to the outlet. 
Purdom et al. (US 6,562,107) teaches a bubble trap having an inlet and an outlet on the bottom surface. 
Tamari (US 6,337,049) teaches a venous reservoir for removing air bubbles, the reservoir comprising an ovoid shape and a filter between the inlet and the outlet. 
Heilmann (US 6,053,967) teaches a venous air separator with a tangential blood inlet.
Wojke (US 5,849,065) teaches a venous air separator with a tangential blood inlet.
Katsura (US 4,622,032) teaches a blood reservoir having an inlet tube having a plurality of inlets. 
Utterberg (US 5,328,461), Clarke (US 4,734,269), Viitala (US 4,643,713), and Gordon (US 4,493,705) teach blood reservoirs for the removal of blood, wherein the inlet and outlet are disposed at the bottom of the chamber. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP R WIEST/           Primary Examiner, Art Unit 3781